 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaborers' International Union of North America,Local No. 89, AFL-CIO (Harry C. Taylor d/b/aTaylor Construction Co.) and Sullivan and Associ-ates. Case 21 -CC- 1753-2July 5, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn March 1, 1977, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, the Charging Party filedexceptions combined with a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbrief, and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASE'DAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at San Diego, California, on December 2,based upon a charge filed May 7 and complaint issuedAugust 20, alleging that Laborers' International Union ofNorth America, Local No. 89, AFL-CIO, called Respon-dent, violated Section 8(b)(4)(ii)(A) of the Act by threaten-ing, coercing, and restraining Harry C. Taylor d/b/aTaylor Construction Co., called Taylor, with an object offorcing or requiring him to enter into an agreementAll dates and named months hereafter are in 1976, unless indicatedotherwise.2 The transcript is hereby corrected by changing "option" (whereappearing a second time) to "action" at p. 30, 1.24.3 Taylor, constituted as a single employer with Taylor ConstructionCompany, Inc., operates in San Diego County, California, as a generalcontractor in the building and the construction industry, annuallypurchasing and receiving materials valued in excess of $50,000 directly fromsuppliers located outside California. I find that Taylor is an employerengaged in commerce within the meaning of Section 2(6) and (7) of the Act.and a person engaged in commerce or in an industry affecting commercewithin the meaning of Section 8(bX4)(ii)(A). Respondent is a labororganization within the meaning of Section 2(5) and Section 8(b).4 Respondent advanced an offer of proof that Dale Yaeger, understood230 NLRB No. 55prohibited by Section 8(e). The particular conduct ofRespondent at issue is its action in filing a lawsuit pursuantto breach-of-contract theory over Taylor's asserted failureto execute and implement a certain short-form jobsiteagreement.Upon the entire record,2my observation of the witnesses,and consideration of briefs filed by General Counsel andRespondent, I make the following:FINDmNGs OF FACT AND CONCLUSION OF LAWDuring 1974-75 Taylor constructed a building inEscondido, California.3On August 6, 1974, Respondentissued Jerry Peck a work referral for employment as alaborer on this job. Peck worked the latter months of 1974to an extent that Respondent calculated $1446.37 was duecombined benefit funds established under terms of amaster labor agreement effective from June 1974 throughJune 1977 and covering San Diego County constructionwork.4Around September 1975 this amount was tenderedby Taylor.5On February 23, Respondent filed a civil action inUnited States District Court for the Southern District ofCalifornia against Taylor's corporate entity. This actionwas styled "Complaint for Declaratory Judgment inRespect to Collective Bargaining Agreement"; alleged thatpertinent oral agreement had been reached in August 1974;and prayed for judgment requiring that defendant Taylorexecute and be bound by the terms and conditions of thedescribed collective-bargaining agreement. Taylor hasresisted this action and continues now to decline signingany agreement with Respondent. In part, the short-formjobsite agreement reads:ARTICLE IIIB. The Employer agrees that he shall contract orsubcontract all jobsite work only to persons, firms,partnerships, corporations, or other business organiza-tions who are party to current executed agreementswith the Union. In the event that any such contractoror subcontractor fails to pay when due the wages orfringe benefits provided under the Agreement with theUnion, the Employer shall immediately become liablefor the payment of such delinquent sums, and suchsums shall immediately become due and payable by theEmployer, and the Union may take such lawfulremedial action as it deems appropriate to collect allsuch delinquent wages and/or fringe benefits.by Laborers' Field Representative Ray Stedry to be Taylor's superinten-dent, offered no objection to the demanded execution of a short-form jobsiteagreement, which included the master labor agreement by reference.Pursuant to these dealings Respondent corresponded with Taylor, submit-ting copies of pertinent documents and requesting their execution.5 It has not been accepted because, as stated by Respondent's counselduring hearing, Sec. 302 of the Act bars such payment absent writtenagreement. This statement of record is consistent with a rejected exhibitwherein the Benefit Fund's office for construction laborers of San DiegoCounty advised Taylor by letter dated November 5, 1975, that no penaltywould be sought for late payment of contributions incurred in 1974, butfailure to execute the short-form jobsite agreement would necessitate refundof the contributed amount.638 LABORERS', LOCAL NO. 89ARTICLE VB. It is agreed that in all cases of a claimedviolation, misunderstanding, dispute or differenceregarding the application or interpretation of thisAgreement or the Master Labor Agreement or theTrust Agreements, in addition to any other lawfulremedy, the Union shall have the right to call or engageor assist in a strike, shutdown, work stoppage orwithdrawal of services and the Employer shall hame theright to engage in a lockout.This case presents quite baldly the question of whether alawsuit is coercive when bottomed on a collective-bargain-ing agreement arguably contrary to Section 8(e). GeneralCounsel contends the short-form jobsite agreement isviolative on its face through extension of "self-help"powers to Respondent and otherwise by application ofrationale contained in Connell Construction Co., Inc. v.Plumbers & Steamfitters, Local Union No. 100, 421 U.S. 616(1975). This latter branch of General Counsel's argumenthinges on whether a "signatory" subcontracting clause isnecessarily outside the construction industry proviso toSection 8(e) if not expressly limited to times when theemployer involved employs, or is to employ, craftworkerswithin the contracting trade union's geographical jurisdic-tion.I find no merit in General Counsel's overall position. Asit might pertain to this case, Connell holds only thatsubcontracting agreements with "stranger" contractorswould, in appropriate instances, remove the shield ofSection 8(e)'s first proviso. Here Taylor is not in that sensethe "stranger" to Respondent, as in fact he employed thecraft for which Respondent exists to represent and hasallegedly entered into a collective-bargaining agreementcovering the wages and working conditions for suchemployees. This contrasts fully with the situation ofplaintiff-appellant Connell Construction Co., a generalbuilding contractor not employing any persons for "plumb-ing and mechanical work." Connell, supra at 619, 631-632.In this regard Respondent correctly notes that the languagein question from article V, section B literally retainsrecourse ("lawful remedy") to Respondent "other" thanself-help. See Muskegon Bricklayers Union No. 5, 152NLRB 360(1965).However, a far more significant reason is present onwhich to find for Respondent. The lawsuit, irrespective ofmotivation for its filing, is simply not coercive within the6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.meaning of Section 8(bX4Xii). The Board has consistentlyheld that by refraining from nonjudicial acts of self-help alabor organization may successfully avoid the claim ofcoerciveness and that "judicial action [is not] self-help."Sheet Metal Workers, Intl. Assn., Local Union No. 49, 206NLRB 473 (1973); Ets-Hokin Corporation, 154 NLRB 839,enfd. sub nom. International Brotherhood of ElectricalWorkers, AFL-CIO, and Local No. 769, 405 F.2d 159 (C.A.9, 1968). Here, Respondent presents an arguable claim thatrepudiation of the short-form jobsite agreement occurred,warranting a remedial court declaration in its favor. Suchlimited strategy insulates it from a finding of having dealtimpermissibly with Taylor under these circumstances. Cf.Heavy, Highway, Building and Construction TeamstersCommittee for Northern California (Calif Dump TruckOwners Assn.), 227 NLRB 269 (1976); Retail Clerks UnionLocal 770 (Hughes Markets, Inc), 218 NLRB 680 (1975);Southern California Pipe Trades District Council No. 16, 207NLRB 698 (reaffirmed in Sheet Metal Workers Intl. Assn.,Local 28, AFL-CIO, 222 NLRB 727 (1976), notwithstand-ing acceptance of court remand sub nom. AssociatedGeneral Contractors of Calif, Inc., 514 F.2d 433 (C.A. 9,1975), and issuance of Supplemental Decision at 219NLRB 323); La Mirada Trucking, Inc. v. Teamsters LocalUnion 166, IBT, 538 F.2d 286 (C.A. 9, 1976).Overall, I find the Board's recent decisions in LosAngeles Building & Construction Trades Council, AFL-CIO(Noble Electric), 217 NLRB 946 (1975), and InternationalUnion of Operating Engineers, Local Union No. 12 (RobertE. Fulton), 220 NLRB 530 (1975), dispositive of the entirecase. There, an assertedly breached (whether contractualrelationship was admittedly present or not) subcontractingclause was permitted enforcement where "only by law-suit[s ," and attempted establishment of an unlawfulinterpretation to a subcontracting agreement was "notsufficient to taint the lawsuit with illegality," even whereexemplary damages were sought. Noble Electric, supra at948; Fulton, supra at 538. On this basis the bland effortmerely to obtain declaration of contractual rights canhardly be unlawful. See also Clyde Taylor Company, 127NLRB 103 (1960).Accordingly, I render a conclusion of law that Respon-dent has not violated Section 8(bX4XiiXA) as alleged andissue the following recommended:ORDER6The complaint is dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.639